DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 14-18, 20-22 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over US 5,840,066 to Matsuda et al. (Matsuda) in view of US 2005/0272975 to McWeeney et al. (McWeeney) and US 5,417,653 to Sahota et al. (Sahota) and further in view of US 2005/0065544 to Yamaguchi et al. (Yamaguchi).
Matsuda teaches:
Claim 1: a manifold (7, Fig. 1), a multi-lumen shaft extending distally and having proximal and distal end (3, Fig. 1), a first port (9, Fig. 1) in the manifold, a second port (11, Fig. 1) in the manifold, a third port (13, Fig. 1) in the manifold, a 
Matsuda fails to teach:
A strain relief sheath formed of a solid tubular construction and extending distally from the manifold and surrounds a portion of the proximal end of the multi-lumen shaft, nor does it teach a third port in the multi-lumen shaft, wherein the third port connects to the third lumen configured to deliver a third fluid to a location proximal to the single expandable vessel. Matsuda also fails to teach the material, polyolefin, used for the strain relief sheath and the material, polyurethane, used for the multi-lumen shaft.
The multi-lumen shaft is fused to the single expandable vessel at a first and second weld zone.
McWeeney teaches a similar multi-lumen shaft (38, Fig. 3) having proximal region (42, Fig. 1) that being encased by sleeve (58, Fig. 3, the sleeve 58 encase the length of the elongated body 38, para. 0082) that may be used to vary the stiffness of the catheter or to provide torque transfer and/or other desirable catheter properties.  In short, the sleeve may be used as one convenient method for securing a more flexible deflection section to the proximal section, para. 0083. 

Sahota teaches a similar multi-lumen shaft for use with a catheter (10, Fig. 1), wherein the catheter may be provided with at least one infusion port and lumen (Column 6, Lines 24-32), wherein said infusion port and lumen are configured to deliver a fluid to a location proximal to an expandable vessel (44, Fig. 3). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the shaft of the Matsuda reference include a third port which connects to a third lumen configured to deliver a third fluid to a location proximal to the single expandable vessel as in the Sahota reference, given the Sahota reference teaches that a catheter may have more than one infusion conduit (given it teaches at least one) and that it may be desired to deliver an infusate proximal to an expandable member, therein allowing a user to deliver different fluids at different positions relative to an expandable member (Sahota; Column 3, Line 64 — Column 4, Line 5). 
Regarding claims 4-6, 15, 18, and 20-22, the combination of the Matsuda, McWeeney and Sahota references as discussed above teaches the multi-lumen shaft of claims 1 and 14, but does not specifically teach the expandable member or the shaft being made of polyurethane, wherein the shaft is fused to the expandable vessel at a first and second weld zone. Yamaguchi teaches a balloon catheter similar to that of the Matsuda and Sahota references, wherein the balloon of the catheter maybe polyurethane and the shaft may also be polyurethane (para. 0041), wherein the shaft is 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the expandable vessel and shaft of the Matsuda, McWeeney and Sahota combination be made of polyurethane and to fuse the expandable vessel to the shaft at a first and second weld zone as in the Yamaguchi reference to provide a flexible structure in the joint part where the balloon and shaft are joined that can be smoothly advanced through highly constricted blood vessel portions and be manufactured easily with a high production yield using a small number of manufacturing steps (Yamaguchi; para. 0012). 
Regarding the material used for the strain relief sheath, Matsuda in view of McWeeney is silent on the material used for the sheath, however, the specification of the instant application also completely silent as to any criticality for the material. Therefore, at the time of invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the material disclosed by the instant application because the applicant has not disclosed that such material provide an advantage or solves a stated problem and that one of ordinary skill in the art would have expect the sheath of Matsuda in view of McWeeney or the instant application to perform equally well with either materials because both materials would perform the same function of preventing buckling and kinking of the catheter shaft.

Claim 8: The combination of the Matsuda, McWeeney and Sahota references as discussed above teaches the multi-lumen shaft of claim 1, wherein the first and third lumens are capable of delivering any fluid to locations proximal and distal from the single expandable vessel, including fluoroscopic contrast dye (functional limitation, the multi-lumen shaft as taught by the combination of Matsuda, McWeeney, and Sahota is capable of delivering fluid to locations as claimed). 
Claims 14 and 17: a manifold (7, Fig. 1), a multi-lumen shaft extending distally and having proximal and distal end (3, Fig. 1), the manifold coupled to at least two output ports (21, 23, Fig. 1) substantially aligned between the proximal end and the distal end, the multi-lumen shaft consisting essentially of: a first lumen (15, Fig. 2), a second lumen (17, Fig. 2), and an additional lumen (19, Fig. 2), and a single expandable vessel (5, Fig. 2); wherein: the first lumen is configured to deliver a first compressible fluid to the single expandable vessel coupled to the multi-lumen shaft through a first output port (21, Fig. 2); the second lumen is configured to deliver a second fluid to a location distal to the single expandable vessel through a second output port (23, Fig. 2); and the additional lumen permits travel of a guide wire therethrough (27, Fig. 2) and to emanate from a fourth port (25, Fig. 2) separate from the other output ports, each 
However, the Sahota reference teaches a similar multi-lumen shaft for use with a catheter (10, Fig. 1), wherein the catheter may be provided with at least one infusion port and lumen (Column 6, Lines 24-32), wherein said infusion port and lumen are configured to deliver a fluid to a location proximal to an expandable vessel (Figure 3; 44), wherein the reference additionally teaches that more than one infusion lumens may be included in order to infuse radiopaque dyes to assist in visualization (Column 3, Line 64 — Column 4, Line 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the shaft of the Matsuda reference include a third lumen configured to deliver a third fluid to a location proximal to the single expandable vessel through a third output port as in the Sahota reference, given the Sahota reference teaches that a catheter may have more than one infusion conduit (given it teaches at least one) and that it may be desired to deliver infusate proximal to an expandable member, therein allowing a user to deliver fluids at positions distal and proximal to an expandable member such as a fluoroscopic contrast dye to assist in visualization (Column 3, Line 64 — Column 4, Line 5).

Regarding the rejection for the limitations of the strain relief sheath, the sheath and multi-lumen shaft materials, see the rejection of claim 1 above.
Regarding claim 16, the combination of the Matsuda, McWeeney and Sahota references as discussed above teaches the multi-lumen shaft of claim 14, wherein the multi-lumen shaft is capable of passing through a working channel of an endoscopic device (functional limitation, the multi-lumen shaft discussed above is capable of doing such).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 8, 14-18, 20-22 have been considered but are moot because of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771